Case 2:21-cv-04509-JFW-KES Document 12-12 Filed 07/18/21 Page 1 of 3 Page ID #:79
                                       EXHIBIT 12, Page 1


  Chris J. Zhen (SBN 275575)
  Phone: (213) 935-0715
  Email: chris.zhen@zhenlawfirm.com
  Hogan Ganschow (SBN 256137)
  Phone: (805) 453-4435
  Email: hogan.ganschow@zhenlawfirm.com
  Zhen Law Firm
  5670 Wilshire Blvd, Suite 1800
  Los Angeles, CA 90036

  Attorneys for Plaintiff
  DIGITAL MARKETING ADVISORS



                          IN THE UNITED STATES DISTRICT COURT

                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                       WESTERN DIVISION



  DIGITAL MARKETING ADVISORS,                         Case No.: 2:21-cv-04509-JFW-KES
                 Plaintiff,

  vs.                                                 DECLARATION OF CHRIS ZHEN IN
                                                      SUPPORT OF MOTION FOR ORDER
  KALYSTA MALLORY,                                    PERMITTING ALTERNATIVE SERVICE

                 Defendant.


                      DECLARATION OF CHRIS ZHEN IN SUPPORT OF

              MOTION FOR ORDER PERMITTING ALTERNATIVE SERVICE

         I, Chris Zhen, declare as follows:

         1.      I am an attorney at law duly licensed and admitted to practice before the United

  States District Court for the Central District of California, Western District. I am the attorney of
Case 2:21-cv-04509-JFW-KES Document 12-12 Filed 07/18/21 Page 2 of 3 Page ID #:80
                                       EXHIBIT 12, Page 2


  record for Plaintiff, Digital Marketing Advisors, and if called as a witness, I could and would

  testify competently thereto.

         2.      I requested personal service of process on Defendant Kalysta Mallory by Arizona

  Quick Serve. Arizona Quick Serve verified the Defendants address and attempted service on five

  separate occasions.

         3.      After the unsuccessful service of process attempts by Arizona Quick Serve, I

  investigated other means to attempt to communicate with Defendant so that service of process

  may be completed.

         4.      Plaintiff Zachary Urbina provided to me Defendant’s email address

  “mallorykalysta@gmail.com” that Mr. Urbina had previously communicated with Defendant

  through. On June 22, 2021, I sent an email communication with attachments including the

  Summons and Complaint to Ms. Mallory. A true and correct copy of the email of June 22, 2021

  is attached as EXHIBIT 10. After I did not receive any response, I sent a follow up email

  message on June 25, 2021 (EXHIBIT 11), and another follow up email message on June 28,

  2021 (EXHIBIT 12). To date, I have not received any responses from Defendant, whether via

  email or other means.

         5.      I performed online searches for other mailing addresses associated with

  Defendant. A search of the Arizona Corporation Commission database website

  (https://ecorp.azcc.gov/EntitySearch/Index) shows an active business “KALYSTA MALLORY

  LLC” owned by Defendant. The business listing shows two addresses, one for Defendant as a the

  sole member and another for the entity’s place of business. On June 28, I sent a first class letter

  including a copy of the Summons and Complaint to the three available addresses (EXHIBIT 13).
Case 2:21-cv-04509-JFW-KES Document 12-12 Filed 07/18/21 Page 3 of 3 Page ID #:81
                                       EXHIBIT 12, Page 3


           6.     The same business entry shows a Statutory Agent of “Louro LLC” with Daniel

  Louro as the Authorized Agent (EXHIBIT 14). Daniel Louro has an email address

  “dlouro213@gmail.com”. Plaintiff Zachary Urbina provided to me an additional email address

  “daniel@lourollc.com” used by attorney Daniel Louro while representing Defendant in an

  unrelated legal matter. I sent email messages to both email addresses for Daniel Louro inquiring

  of his capacity to accept service of process. True and correct copies of the email messages are

  attached as EXHIBIT 15 and EXHIBIT 16. To date I have not received any responses from Mr.

  Louro.

           7.     Personal service has proven to be impracticable. Other means for attempting to

  communicate with Defendant to complete service of process have also proven unsuccessful.

           8.     Because personal service has proven to be impracticable, I respectfully request

  that the court authorize alternative service of process.

           I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.

           Executed on this 18th day of July 2021 in Los Angeles, California.


                                         By:      /s/ Chris J. Zhen
                                         Chris J. Zhen (State Bar No. 275575)
                                         (213) 935-0715 | chris.zhen@zhenlawfirm.com
                                         Hogan Ganschow (State Bar No. 256137)
                                         (805) 453-4435 | hogan.ganschow@zhenlawfirm.com
                                         ZHEN LAW FIRM
                                         5670 Wilshire Blvd #1800
                                         Los Angeles, CA 90036
                                         Attorneys for Plaintiff, DIGITAL MARKETING ADVISORS
